DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                                         
                                                         Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “an air guide louver” recited in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.                                              
                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fresh air device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a fresh air device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a fresh air” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A fresh air device treated as meaning includes: a fresh air fan, provided inside the fresh air duct and configured to introduce airflow from the fresh air inlet to the indoor air duct. See Par. 42.
      If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
           
                                      Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUA et al. (CN 202254004, provided by applicant) in view of Eicher et al. (US 2017/0176027).
In regards to claim 1, HUA discloses a window air conditioner (air conditioner window unit; par. 2; Fig. 3), having a constant temperature dehumidification mode (refer to pars. 13 and 23), comprising: a casing (Fig. 3), defining an indoor air duct (an air outlet air duct 14); an indoor heat exchanger (Fig. 3), provided inside the casing and comprising: a first indoor heat exchanger (first heat exchanger 1); and 
           a second indoor heat exchanger (second heat exchanger 2); wherein: the first indoor heat exchanger (1) and the second indoor heat exchanger (2) are configured to be stacked in the indoor air duct (14), (as can be seen in Figs. 1-3); and in the constant temperature dehumidification mode (refer to pars. 13 and 23), one of the first indoor heat exchanger (1) and the second indoor heat exchanger (2) is configured to be in a heating mode (when second heat exchanger 2 is function as a condenser; pars. 22-23),     
         and the other one of the first indoor heat exchanger (1) and the second indoor heat exchanger (2) is configured to be in a cooling mode (when first heat exchanger 1 is function as an evaporator; Fig. 1; pars. 22-23); and a fresh air inlet (fresh air door 12), communicating with outdoor air; a fresh air outlet (windshield 10 function as exhaust; par. 13), communicating with the indoor air duct (14). 
         HUA fails to explicitly teach a fresh air duct, communicating the fresh air inlet and the fresh air outlet; and a fresh air device, configured to deliver fresh air to the indoor air duct; the second indoor heat exchanger are configured to be stacked in an air inlet direction. 
         Eicher further teaches a fresh air duct (corresponding to passage in fresh air chamber 125; Fig. 5), communicating the fresh air inlet and the fresh air outlet (as can be seen in Fig. 5; par. 47); and a fresh air device (corresponding to fresh air module 73 including fresh air fan; refer to par. 54, wherein the fresh air modules 73 have fans inside of them to control the fresh air flow), configured to deliver fresh air to the indoor air duct; the second indoor heat exchanger (evaporator 101; Fig. 5) are configured to be stacked in an air inlet direction (as can be seen in Fig. 5). 
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA with a fresh air duct, communicating the fresh air inlet and the fresh air outlet as taught by Eicher in order to draw air into fresh air chamber (refer to par. 56 of Eicher).  
         It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA with a fresh air device to deliver fresh air to the indoor air duct; the second indoor heat exchanger are configured to be stacked in an air inlet direction as taught by Eicher in order to draw air into fresh air chamber (refer to par. 56 of Eicher).  
In regards to claim 2, HUA as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUA further discloses wherein the casing comprises: an indoor casing (casing of indoor unit), wherein: the indoor casing defines the indoor air duct (14), (as can be seen in Fig. 3); and the first indoor heat exchanger (1) and the second indoor heat exchanger (2) are configured to be stacked in a front-rear direction of the casing (as can be seen in Fig. 3), but fails to explicitly teach the fresh air outlet is configured to be defined on a rear side wall surface of the indoor casing; an indoor air inlet is configured to be defined on a front side wall surface of the indoor casing.
          Eicher teaches an air conditioner (Fig. 13) wherein the fresh air outlet (outlet at wall 422; Fig. 13; par. 102) is configured to be defined on a rear side wall surface (dividing wall surface 422; Fig. 13; par. 102) of the indoor casing (left portion of housing; Fig. 13; par. 102); an indoor air inlet (indoor entering air arrow; Fig. 13) is configured to be defined on a front side wall surface of the indoor casing (left side of casing; Fig. 13).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA such that the fresh air outlet to be defined on a rear side wall surface of the indoor casing; an indoor air inlet is configured to be defined on a front side wall surface of the indoor casing as taught by Eicher in order to force the fresh air to a chamber (refer to par. 102 of Eicher).  
In regards to claim 3, HUA as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein a heat exchange surface of the first indoor heat exchanger is provided corresponding to the indoor air inlet.  
      Eicher teaches a heat exchange surface (surface of evaporator 410; Fig. 13) of the first indoor heat exchanger (410) is provided corresponding to the indoor air inlet (see inlet air arrow; Fig. 13).       
            It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA such that a heat exchange surface of the first indoor heat exchanger is provided corresponding to the indoor air inlet as taught by Eicher in order to force the fresh air to a chamber (refer to par. 102 of Eicher). 
In regards to claim 4, HUA as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUA further discloses comprising: an outdoor air duct (an outdoor air duct 15), defined inside the casing; an outdoor heat exchanger (corresponding to condenser 7), provided inside the outdoor air duct (15), (as can be seen in Fig. 3), but fails to explicitly teach an outdoor fan, provided inside the outdoor air duct and configured to send air into the outdoor air duct and the fresh air duct; an air outlet side of the outdoor air duct being configured to be in communication with the fresh air duct. 
        Eicher teaches window type air conditioner, wherein an outdoor fan (condenser fan assembly 91; Figs. 5 and 13), provided inside the outdoor air duct (corresponding to condenser shroud 89) and configured to send air into the outdoor air duct and the fresh air duct (as can be seen in Figs. 5 and 13); an air outlet side of the outdoor air duct (89) being configured to be in communication with the fresh air duct (fresh air chamber 125; Figs. 5-6). 
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA with an outdoor fan, provided inside the outdoor air duct and configured to send air into the outdoor air duct and the fresh air duct; an air outlet side of the outdoor air duct being configured to be in communication with the fresh air duct as taught by Eicher in order to be blow air through the condenser (refer to par. 48 of Eicher).  
In regards to claim 5, HUA as modified meets the claim limitations as disclosed in the rejection of claim 4. Further, HUA further discloses wherein: the casing further comprises: an outdoor casing (housing of outdoor unit), defining the outdoor air duct (15), but fails to explicitly teach the fresh air device comprises: a fresh air casing, defining the fresh air duct; wherein: the fresh air casing is configured to be connected to the outdoor casing, and the fresh air inlet is configured to be defined at a junction between the fresh air casing and the outdoor casing.  
        Eicher further teaches the fresh air device (corresponding to fresh air module 73; Figs. 5-6) comprises: a fresh air casing (casing of fresh air chamber 125), defining the fresh air duct (125); wherein: the fresh air casing is configured to be connected to the outdoor casing (corresponding to shroud 89), and the fresh air inlet is configured to be defined at a junction between the fresh air casing and the outdoor casing (as can be seen in Fig. 5; par. 47).  
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA with a fresh air casing, defining the fresh air duct; wherein: the fresh air casing to be connected to the outdoor casing, and the fresh air inlet is configured to be defined at a junction between the fresh air casing and the outdoor casing as taught by Eicher in order to draw air into fresh air chamber (refer to par. 56 of Eicher).  
In regards to claim 11, HUA as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly wherein the fresh air device comprises: a fresh air fan, provided inside the fresh air duct and configured to introduce airflow from the fresh air inlet to the indoor air duct. 
        Eicher an air conditioner (Fig. 5) teaches wherein the fresh air device (fresh air modules 73; Fig. 5 of Eicher) comprises: a fresh air fan (refer to par. 54; wherein fresh air modules 73 have fans inside of them to control the fresh air flow), provided inside the fresh air duct and configured to introduce airflow from the fresh air inlet to the indoor air duct (refer to par. 54). 
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA with a fresh air casing, defining the fresh air duct; wherein: the fresh air casing to be connected to the outdoor casing, and the fresh air inlet is configured to be defined at a junction between the fresh air casing and the outdoor casing as taught by Eicher in order to draw air into fresh air chamber (refer to par. 56 of Eicher).  
In regards to claim 12, HUA as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach the limitations of claim 12.
        Eicher further teaches comprising: a chassis (housing of 21; Fig. 5), the fresh air device (fresh air module 73) being installed on the chassis (Fig. 5); and a compressor (67), installed on the chassis (Fig. 5); wherein: the fresh air device (73) is located on one side of the chassis in a longitudinal direction of the chassis (as can be seen in Fig. 5), and the compressor (65) is located on the other side of the chassis in the longitudinal direction of the chassis (as can be seen in Fig. 5).  
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA such that further comprising a chassis, the fresh air device being installed on the chassis; and a compressor, installed on the chassis, wherein: the fresh air device is located on one side of the chassis in a longitudinal direction of the chassis, and the compressor is located on the other side of the chassis in the longitudinal direction of the chassis as taught by Eicher in order to  actively control the power factor of the variable refrigerant package for reduced power consumption (refer to par. 21 of Eicher).  
In regards to claim 13, HUA as modified meets the claim limitations as disclosed in the rejection of claim 4. Further, Eicher further teaches wherein the casing comprises: two opposite side walls (two walls of 21 and 400; Figs. 5 and 13 of Eicher), at least one of the two opposite side walls defining an outdoor air inlet communicating with an air inlet end of the outdoor air duct (as can be seen Figs. 5 and 13 of Eicher); and a rear end wall, connecting the two opposite side walls and defining an outdoor air outlet communicating with an air outlet end of the outdoor air duct (as can be seen Figs. 5 and 13 of Eicher).  
In regards to claim 14, HUA as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUA further discloses further comprising: wherein the casing further comprises an indoor air outlet (air outlet 17; Fig. 3), communicating with the indoor air duct (14) and located above the indoor air inlet (16), but fails to explicitly teach an indoor fan, provided inside the indoor air duct; an indoor air inlet, communicating with the indoor air duct. 
        Eicher teaches window type air conditioner, wherein an outdoor fan (the indoor fan 155; Figs. 5-6), provided inside the outdoor air duct (corresponding to condenser shroud 89), (as can be seen in Figs. 5-6); an indoor air inlet (indoor entering air arrow; Fig. 5), communicating with the indoor air duct is configured to be defined on a front side wall surface of the indoor casing (left side of casing; Fig. 5).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA with an indoor fan, provided inside the indoor air duct; an indoor air inlet, communicating with the indoor air duct as taught by Eicher in order to be blow air through the evaporator (refer to par. 48 of Eicher).  
In regards to claim 16, HUA as modified meets the claim limitations as disclosed in the rejection of claim 14. Further, HUA further discloses wherein the casing comprises: an indoor casing (14), defining the indoor air duct (Fig. 3), the indoor air outlet (17) being located on a top side (upper side; Fig. 3) or a lateral side of the indoor casing (as can be seen in Fig. 3).  
In regards to claim 17, HUA as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUA further discloses further comprising: a compressor (Compressor 5) comprising a refrigerant inlet and a refrigerant outlet; an outdoor heat exchanger (corresponding to condenser 7); a refrigerant circulation pipe (pipe connecting the refrigeration cycle; Fig. 1); a discharge pipe (pipe at the outlet side of compressor), provided at the refrigerant outlet of the compressor (5); and a suction pipe (pipe at the inlet side of compressor), provided at the refrigerant inlet of the compressor (5); wherein: the discharge pipe, the outdoor heat exchanger (7), the first indoor heat exchanger (1), the second indoor heat exchanger (2), and the suction pipe are configured to be sequentially communicated with one another through the refrigerant circulation pipe (as can be seen in Fig. 1).  

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUA et al. (CN202254004, provided by applicant) in view of Eicher et al. (US 2017/0176027), further in view of Tsunekawa et al. (US 5,372,189). 
In regards to claim 6, HUA as modified meets the claim limitations as disclosed in the rejection of claim 5, but fails to explicitly teach further comprising an air guide louver provided at the fresh air inlet. 
        Tsunekawa 189’ further teaches comprising an air guide louver (refer to suction ports 34 is formed in a louver shape; refer to col. 4, lines 60-61) provided at the fresh air inlet (corresponding to suction ports 34). 
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA such that further comprising an air guide louver provided at the fresh air inlet as taught by Tsunekawa 189’ in order to prevent ventilation resistance in the indoor ventilation passage (refer to col. 4, lines 66-68 of Tsunekawa 189’).  
In regards to claim 7, HUA as modified meets the claim limitations as disclosed in the rejection of claim 5. Further, Eicher further teaches wherein the fresh air casing (casing of fresh air module 73; Fig. 5 of Eicher) is provided between the outdoor heat exchanger (condenser 87) and the indoor heat exchanger (evaporator 101; Fig. 5 of Eicher).  
In regards to claim 8, HUA as modified meets the claim limitations as disclosed in the rejection of claim 5, but fails to explicitly teach wherein an air-passing area of the fresh air inlet of the fresh air casing is configured to be smaller than an air-passing area of the fresh air outlet of the fresh air casing. 
        Tsunekawa 189’ teaches air conditioner (Fig. 1) wherein an air-passing area of the fresh air inlet (corresponding to suction ports 34) of the fresh air casing is configured to be smaller than an air-passing area of the fresh air outlet of the fresh air casing (refer to col.5, lines 46-48). 
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA such that an air-passing area of the fresh air inlet of the fresh air casing is configured to be smaller than an air-passing area of the fresh air outlet of the fresh air casing as taught by Tsunekawa 189’ in order to prevent ventilation resistance in the indoor ventilation passage (refer to col. 4, lines 66-68 of Tsunekawa 189’).  
In regards to claim 9, HUA as modified meets the claim limitations as disclosed in the rejection of claim 8. Further, Tsunekawa 189’ further teaches wherein the fresh air casing (corresponding to rear casing 28) is configured to be at least partially gradually expanded from the fresh air inlet (34) to the fresh air outlet.  
In regards to claim 10, HUA as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, Tsunekawa 189’ further teaches wherein at least one inner side wall surface of the fresh air casing (28) is configured to be a curved surface (smooth curve shape; col. 4, lines 60-65 of Tsunekawa 189’), and the curved surface is configured to be recessed from an outside of the fresh air casing toward an inside of the fresh air casing (as can be seen in Fig. 1 and col. 4, lines 60-65 of Tsunekawa 189’).  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUA et al. (CN 202254004, provided by applicant) in view of Eicher et al. (US 2017/0176027), further in view of Tsunekawa et al. (US 5,203,400). 
In regards to claim 15, HUA as modified meets the claim limitations as disclosed in the rejection of claim 14, but fails to explicitly teach wherein an angle between an air supply direction of the indoor air outlet and a horizontal plane is configured to be greater than 0 degrees and less than 90 degrees.  
         Tsunekawa 400’ teaches an air conditioner wherein an angle (ɵ; Fig. 14) between an air supply direction of the indoor air outlet (corresponding to discharge frame 125; Fig. 13) and a horizontal plane is configured to be greater than 0 degrees and less than 90 degrees (45 degrees; col.8, lines 51-53).  
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA such that an angle between an air supply direction of the indoor air outlet and a horizontal plane is configured to be greater than 0 degrees and less than 90 degrees as taught by Tsunekawa 400’ in order to greatly prevent an air short whereby the discharged air is sucked into the air conditioner through the intake frame (refer to col. 8, lines 53-57 of Tsunekawa 400’).  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUA et al. (CN 202254004, provided by applicant) in view of Eicher et al. (US 2017/0176027), further in view of Armstrong et al. (US 2,940,281).
In regards to claim 18, HUA as modified meets the claim limitations as disclosed in the rejection of claim 17. Further, HUA further discloses wherein the refrigerant circulation pipe comprises: a first piping (portion of pipe that connects compressor 5 and condenser 7; Fig. 1), connecting the discharge pipe and the outdoor heat exchanger (7); and a second piping (portion of pipe that connects compressor 5 and second indoor heat exchanger 2; Fig. 1), connecting the suction pipe and the second indoor heat exchanger (as can be seen in Fig. 1); wherein: 
        the window air conditioner further comprises: a switch (corresponding to second and third solenoid valves 6, 9) having a first switching state (when valve 6 open or close state) and a second switching state (when valve 9 open or close state); 
         wherein: in the first switching state (when valve 6 open or close state), the first piping connected to two ends of the switch is configured to be turned on (open), and the second piping connected to another two ends of the switch (6, 9) is configured to be turned on (open); and in the second switching state (when valve 9 open or close state), the first piping between the discharge pipe and the switch is configured to be in communication with the second piping between the switch (6, 9) and the second indoor heat exchanger (2), and the first piping between the outdoor heat exchanger (7) and the switch (6, 7) is configured to be in communication with the second piping between the suction pipe and the switch (as can be seen in Fig. 1), but fails to explicitly teach a switch being serially connected to the first piping and the second piping. 
        Armstrong teaches a switch (corresponding to valve 29) being serially connected to the first piping (26) and the second piping (34), (as can be seen in Figs. 2-3).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified HUA such that switch being serially connected to the first piping and the second piping as taught by Armstrong in order to perform the two distinct air conditioning functions described above (refer to col. 4, lines 34-38 of Armstrong).  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUA et al. in view of Eicher et al. and Armstrong et al., further in view of YU et al. (CN 204313414, see attached translation).
In regards to claim 19, HUA as modified meets the claim limitations as disclosed in the rejection of claim 18, but fails to explicitly teach the limitation of claim 19.
           YU teaches further comprising: a refrigerant radiator (6), (Fig. 1), serially connected to the refrigerant circulation pipe between the outdoor heat exchanger (3) and the first indoor heat exchanger (4); a one-way throttle valve (7), serially connected to the refrigerant circulation pipe (L1) between the outdoor heat exchanger (3) and the refrigerant radiator (6), an inlet of the one-way throttle valve (inlet of valve 7) being adjacent to the refrigerant radiator (6), 
           an outlet of the one-way throttle valve (outlet of valve 7) being adjacent (near) to the outdoor heat exchanger (3); a first one-way valve; and a second one-way valve (8); wherein: the refrigerant circulation pipe further comprises: a third piping, connecting the refrigerant radiator (6) and the first indoor heat exchanger (first heat exchanger 1 of HUA in Fig. 1); and a fourth piping, connecting the refrigerant radiator (6) and the first indoor heat exchanger (first heat exchanger 1 of HUA in Fig. 1) and arranged in parallel with the third piping; wherein: the first one-way valve (7) is configured to be serially connected to the third piping, an inlet of the first one-way valve being adjacent to the refrigerant radiator, an outlet of the first one-way valve being adjacent to the first indoor heat exchanger; and the second one-way valve is configured to be serially connected to the fourth piping, an inlet of the second one-way valve (inlet of valve 8) being adjacent to the first indoor heat exchanger, an outlet of the second one-way valve (outlet of valve 8) being adjacent to the refrigerant radiator. 
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified the modified of HUA such that a refrigerant radiator, serially connected to the refrigerant circulation pipe between the outdoor heat exchanger and the first indoor heat exchanger, a one-way throttle valve, serially connected to the refrigerant circulation pipe between the outdoor heat exchanger and the refrigerant radiator, an inlet of the one-way throttle valve being adjacent to the refrigerant radiator, an outlet of the one-way throttle valve being adjacent to the outdoor heat exchanger, a first one-way valve; and a second one-way valve, wherein: the refrigerant circulation pipe further comprises: a third piping, connecting the refrigerant radiator and the first indoor heat exchanger as taught by Armstrong in order to perform the two distinct air conditioning functions described above (refer to col. 4, lines 34-38 of YU).  
                                                    Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /M.T/
 Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763